—Appeal by the defendant from two judgments of the Supreme Court, Suffolk County (Mullen, J.), both rendered September 15, 1998, convicting him of robbery in the first degree (three counts) and burglary in the third degree under Indictment No. 720/98, and robbery in the first degree (three counts) under Indictment No. 939/98, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
The defendant’s contention that the sentencing court should have granted him youthful offender status is unpreserved for appellate review, since he failed to object or to move to withdraw his pleas on this ground (see, People v Granton, 236 AD2d 624; People v Stevens, 167 AD2d 363; People v Maybeck, 157 AD2d 861). In any event, the court providently exercised its discretion in denying him youthful offender treatment, given that he admittedly committed several robberies, during which he either threatened the immediate use of a knife or displayed what appeared to be a handgun or both (see, People v Vera, 206 AD2d 494; People v Smith, 132 AD2d 583; People v Sneed, 116 AD2d 676).
Since the defendant pleaded guilty with the understanding that he would receive the sentences which were thereafter actually imposed, he has no basis to now complain that his sentences were excessive (see, People v Kazepis, 101 AD2d 816). Mangano, P. J., Ritter, Joy, McGinity and Smith, JJ., concur.